Court of Appeals
                            Sixth Appellate District of Texas

                                   JUDGMENT


Edward Cox and Theresa Cox, Appellants                Appeal from the 62nd District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
No. 06-21-00015-CV           v.                       CV44453).         Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
Premier Land Liquidators, LLC, and Cedar              Burgess and Justice Stevens participating.
Creek Preservation, LLC, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Edward Cox and Theresa Cox, pay all costs incurred
by reason of this appeal.



                                                      RENDERED SEPTEMBER 7, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk